     Case 2:12-cv-00601-ROS Document 3499 Filed 02/20/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                No. CV-12-00601-PHX-ROS
10                 Plaintiffs,                      ORDER
11   v.
12   David Shinn, et al.,
13                 Defendants.
14
15         The Court, having reviewed the Stipulated Motion to Extend Deadline to File
16   Response to Plaintiffs’ Motion to Enforce the Stipulation and Amend the Order to Show

17   Cause (Doc. 3498), and good cause appearing,
18         IT IS ORDERED the Stipulated Motion (Doc. 3498) is GRANTED. Defendants’

19   Response is due on or before March 5, 2020.

20         Dated this 20th day of February, 2020.
21
22
23                                                  Honorable Roslyn O. Silver
                                                    Senior United States District Judge
24
25
26
27
28
